Citation Nr: 1516799	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2003, and from October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  multiple rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Huntingdon, West Virginia.  A January 2009 rating decision denied service connection for PTSD.  However, an October 2009 rating decision granted the Veteran entitlement to service connection for PTSD at a 50 percent evaluation.  The Veteran continues to disagree with the level of disability assigned.



FINDINGS OF FACT

For the entirety of this appeal, the Veteran's service connected psychiatric disability has caused such symptomatology as problems with anger, some problems with social relationships, disturbance of sleep, and some nightmares.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent, for the Veteran's service connected psychiatric PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400, 9411 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claim file is completely virtual, with relevant information contained in both the VBMS and the Virtual VA systems.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Where, as here, the claim involves an initial increased evaluation, the VCAA is no longer applicable. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Nevertheless, the Board points out that it has fully complied with all required development under the VCAA.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in July 2007, September 2007, October 2010, and April 2014  fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted a great deal of argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified  relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014) (emphasis added).  In this case, the Veteran received numerous VA examinations, to include those in December 2008, February 2011, and May 2014.  These examinations were a thorough and adequate basis on which to base a decision, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Entitlement to an increased initial rating for PTSD, currently evaluated as 50 percent disabling.

The Veteran claims that an increased rating is warranted for his service connected PTSD, currently evaluated as 50 disabling.  For the below reasons, the Board will deny this claim.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . .  . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130 , DC 9400 (2014). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Taking into account all relevant evidence, the Board finds that the Veteran is currently properly rated as 50 percent disabled for his service connection PTSD.  As noted above, in order to warrant an increased evaluation, the Veteran would have to be found to have occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptomatology more consistent with a finding of occupational and social impairment with reduced reliability and productivity, such that a 50 percent rating would be warranted, the rating the Veteran is currently in receipt of.

Reviewing the relevant evidenced of record, in private treatment records dated November 2006, the Veteran indicated that he was having anger issues and trouble sleeping, but no current nightmares.  He reported drinking socially on the weekend but took no drugs.  He reported an exaggerated startle response and hypervigilance.  He stated he had a good family network.

On examination the Veteran was alert and oriented.  Good eye contact was maintained and speech content was relevant and thoughtful.  Mood was dysthymic and affect was blunted.  He actively engaged in the session.  He was no danger to others.  The Veteran was diagnosed with PTSD and depression, with a GAF of 55.

In January 2007, the Veteran was seen at the VA for diagnoses of PTSD and intermittent explosive disorder.  On examination, mood was anxious and affect was narrow.  He had poor eye contact and speech was slightly improvised.  There was no evidence of suicidal or homicidal ideation, and no evidence of hallucinations.  Recent and remote memory was intact, judgment was fair, and insight was marginal.  Assessment was severe untreated PTSD.  Medication was prescribed.

The Veteran was seen again in May 2007 with diagnoses of depression, PTSD, and intermittent explosive disorder, with a GAF of 45.  He was still having problems with anger and irritability.  He reported nightmares about service.  On examination, he was alert and oriented.  Mood was irritable and anxious.  Affect was narrow.  He was a bit paranoid.  He was not currently suicidal or homicidal.  He had no hallucinations.  He did have an exaggerated startle response, and was fidgety.  He was found to have severe PTSD, and prescribed medication.

The Veteran was seen in June 2007, with an anxious mood and a narrow affect, with a GAF of 45.  There was no evidence of suicidal or homicidal ideation, and no evidence of hallucinations.  The Veteran was seen periodically since this time for treatment of PTSD and substance abuse.

A November 2007 record noted that the Veteran was being treated for PTSD, intermittent explosive disorder, and depression, with a GAF of 45.  He reported having trouble getting along with people.  He was alert and oriented.  His mood was euthymic and slightly anxious.  His affect was narrow.  There was no evidence of suicidal or homicidal ideation, and no hallucinations.

During April 2008 periodic treatment, the Veteran indicated that he felt his anger was better since breaking up with his girlfriend.  He was alert and oriented in all spheres.  His train of thought was coherent, and he maintained good eye contact.  There was no evidence of suicidal or homicidal ideation, or hallucinations.  Memory was intact.  Speech was of regular rate and rhythm.  The Veteran was diagnosed with PTSD with a GAF of 50.

In August 2008, the Veteran was seen with a diagnosis of depression and a GAF of 50.  He was alert, oriented, and well groomed, with no evidence of suicidal or homicidal ideation.

The Veteran initially had an examination for this issue in December 2008.  At that time, he reported working in a coal mine since 2006.  He reported no problems with alcohol, and no drug use.  He currently lived with his girlfriend, but reported that their relationship was rocky.  He reported a good relationship with his parents who he sees at least every other day, and that he talked to his brother weekly and his sister twice a week.  He stated he had little time for friendships due to his work schedule, though he had a few friends.  He occasionally goes out to drink with work friends.  He and his girlfriend watch television together, dine out, attend the movies every weekend, and go to clubs when they get a chance.  He used to hunt and fish, but no longer does those things because he is too tired and does not have time.  The examiner found that the Veteran had difficulty with interpersonal relationships secondary to intense anger/poor anger management since his return from service.  He is also somewhat socially withdrawn.

He reported smoking marijuana a couple of times a week to relax.  He only drinks on Saturday nights due to his work schedule, and would consume a 6 pack when he did.  He noted his treatment providers have suggested he cut back on drinking.

Upon examination the Veteran was clean, neatly groomed, and appropriately dressed.  He appeared restless and tense.  He was cooperative, attentive, and friendly towards the examiner.  His affect was constricted and his mood was anxious.  He was well oriented and his thought process and content were both unremarkable.  He was not delusional, and insight and judgment were normal.  He reported problems with sleep disturbance.  He also noted auditory hallucinations, as well as anger outbursts on a daily basis.  There was no evidence of panic attacks or suicidal thoughts.  He reported fleeting thoughts of killing others when angry, with no plan or intent to kill anyone.  Was able to maintain all activities of daily living, although he reported disliking crowds and preferring to shop when a store was empty.  As to auditory hallucinations, he reported hearing background noise like static when lying down at night; this was found to be possibly related to his tinnitus.  He reported recurrent and intrusive thoughts of his stressful experiences in service, as well as an effort to avoid thoughts, feelings, or conversations associated with the trauma, as well as irritability, hypervigilance, and exaggerated startle response.  At that time, the Veteran was not diagnosed with PTSD, but was diagnosed with an anxiety disorder, with a GAF of 60.  The examiner likened the Veteran's symptomatology to occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to symptoms, but with generally satisfactory functioning.

An August 2009 treatment record indicates that the Veteran felt his opioid use had cost him his job and his girlfriend.  He was referred for detoxification treatment.  He was seen again in October 2009 with the same issue.  He was not noted to have a diagnosis of PTSD at that time.

A March 2010 report of VA treatment indicates that the Veteran was seen for depression, PTSD, and substance abuse.  He was currently on unemployment, but was starting a new job the next week.  He reported significant problems with opioid abuse, and indicated he was considering a medication treatment program for his opioid abuse.

In A September 2010 treatment report, the Veteran noted some intrusive thoughts of service.  He also stated he thought about going back to service, because of his feeling of not belonging.  He reported having an overdose in June.

The Veteran received a VA examination in February 2011.  At that time, a longstanding history of opioid dependence was noted.  He indicated that this had caused him to break up with his girlfriend, caused him to neglect other relationships as well as significant activities.  He reported that recently, he had been depressed and lacked motivation.  He was unable to identify any specific situations that resulted in anxiety, but feelings of restlessness were present event day.  He also reported some sleep disturbance, but no trauma dreams.

When asked about thoughts related to military experience, he stated that he was always thinking about the military and wondering if he should go back.  He stated that he thought life was better then.  He reported that he sometimes thought about distressing experiences but that this appeared to be within normal limits.  There is no significant distress or functional impairment associated with these thoughts, which occur infrequently, and are not intrusive.  He stated that his recollections of military service were generally positive.  He reported no avoidance symptoms.

He reported significant problems with irritability.  When asked directly about anxiety in public, he stated that crowded areas made him nervous.  He reported feeling safe at home most of the time.  The examiner stated at that time that the Veteran did not meet the criteria for PTSD, but had multiple diagnoses related to substance abuse.  The examiner indicated that, because of the significant impact of substance abuse on mood,  it is inappropriate to diagnose an anxiety disorder independent of substance abuse.  The examiner indicated that the Veteran's substance abuse could reasonably account for all symptoms of depression and anxiety noted.

In an April 2012 VA outpatient treatment, the Veteran noted he was having problems with substance abuse and was hoping to quit soon and return to work.  The Veteran was prescribed medication to help him overcome his substance abuse problems.

A January 2014 mental health note indicates that the Veteran was seen for assistance in overcoming addictive issues, particularly oxycodone abuse.  Mental examination at that time was normal.  The Veteran was diagnosed with opioid dependence, as well as PTSD and depression from the problem list.  The Veteran was prescribed medication to help him overcome his substance abuse issues.  He was also noted to be working 8 hours a day, 6 days a week.  The Veteran was placed in group therapy 

The Veteran last had a VA examination in May 2014.   The Veteran's medical history was noted.  At present, he lives with his mother, and is single, never married, with no children.  He resides with his mother and has few friends.  He does not trust new people, is suspicious, and does not seek out new friends.  He avoids contact with people due to his history of anger disinhibition.  He reported having problems tolerating groups and crowds, and was easily startled, which usually resulted in anxiety and a panic attack.  He is confrontive and has poor stress tolerance, and will argue easily.

He reported fairly close relationships with his mother and siblings, however, he reported that he does tend to argue at times, and has learned to isolate most of the time to avoid conflict.  He does not belong to any organized social groups or organizations, and stated that he likes to do work around the house, and goes trail riding or sometimes stays at a local campground with a friend.  He has not been employed since April 2012 and has not attempted to return to work.

As to his current state, the Veteran reported that he was anxious and irritable most of the day every day, with limited stress and frustration tolerance, frequent anger outbursts and confrontational behavior, and was suspicious and vigilant of others.  He reported two to three panic attacks a week, notably after nightmares related to his wartime experience.  He also reported ongoing issues with fatigue, decreased energy, and poor sleep.  He described some periods of increased depression, with loss of interest in usual activities, anhedonia, apathy, and persistently isolative behavior.

On examination, the Veteran was neatly groomed, and appropriately dressed.  He drove himself to the appointment.  On interview, the Veteran was alert and well oriented.  He made good eye contact and was cooperative.  There was no obvious impairment in thought process or communication.  Stream of thought was linear and persistent.  Content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  He denied hallucinations.  Affect that day was mildly dysphoric.  Attention/concentration was intact.  Short and long term memory remained intact.

At that time, the Veteran was diagnosed with PTSD and multiple substance use disorders.  The examiner found the Veteran's symptomatology to be most consistent with a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, though generally functioning satisfactorily, with normal routine behavior, self care, and conversation.

At the Veteran's hearing before the undersigned Veterans Law Judge in October 2014, he testified as to the severity of the symptomatology he felt was related to his service connected PTSD.  He testified that he felt his main problem was anxiety, which was exacerbated significantly when he had to be around people.  He reported having panic attacks 2-3 times a week.  He also reported problems with sleep and nightmares, as well as controlling his temper.  The Veteran noted that he did not work full time, but did occasional work at a campground that his cousin owned.  He was last employed full time in 2011, and was laid off from that position.

While this symptomatology is not insignificant, the Veteran has generally been able to maintain employment throughout the course of this appeal.  He has lost several jobs, but it appears that at least some of those job losses were economy related and not due to his inability to perform.  At present, he is working at least part time.  While he does have significant problems with interpersonal relationships, he is able to maintain a relationship with his mother and siblings.  He has had outbursts of anger, but only once was found to have some homicidal ideation, with no real plan or intent, and has never been suicidal.  Further, at no time during the course of this appeal has he been found to have any neglect of personal appearance and hygiene, and no impairment in thought process, no obsessional rituals, and no evidence of delusions or hallucinations, no evidence of spatial disorientation, and no evidence of illogical, obscure, or irrelevant speech.  The one time he was found to possibly be delusional, hearing "static" at night, this was found to be probably related to tinnitus.  Taking into consideration all relevant evidence therefore, the Board finds that the Veteran's symptomatology to be most consistent with a finding of occupational and social impairment with reduced reliability and productivity, such that a 50 percent rating would be warranted, the rating the Veteran is currently in receipt of.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds the preponderance of the evidence of record against a finding that the Veteran has met any of the criteria for an increased rating for a psychiatric disability, beyond 70 percent.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating above 70 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran is currently at least partially employed.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to an increased initial evaluation for PTSD, currently evaluated as 50 percent disabling, is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


